Citation Nr: 0206007	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  98-17 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the veteran's stepchildren, D.F., Jr. and J.F., can 
be established as dependents on his compensation award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to January 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied recognition of the 
veteran's stepchildren as dependents for VA compensation 
purposes.  By a Hearing Officer's decision dated September 
1998, the veteran's one stepchild C.B.F. was established as a 
dependent for compensation and/or Dependents Educational 
Assistance purposes.  The dependency of the other two 
stepchildren was not established.


FINDINGS OF FACT

1.  The veteran has been rated 100 percent disabled for 
schizoaffective disorder.

2.  D.F., Jr. and J.F. are stepchildren of the veteran.

3.  No current evidence has been presented that the veteran 
and his spouse provide at least half the support for D.F., 
Jr. and J.F.


CONCLUSION OF LAW

D.F., Jr. and J.F. may not be recognized as the veteran's 
dependents for VA compensation purposes.  38 U.S.C.A. 
§§ 101(4), 1115, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.4, 3.57, 3.210 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the claims file shows that in August 1994 the 
veteran requested to have his three stepchildren removed as 
dependents from his compensation award as they no longer 
resided with the veteran and his wife.  The veteran indicated 
that they had moved back with their natural father.  Award 
action was taken in October 1994 to remove the stepchildren, 
as they were no longer members of the veteran's household.  

The veteran's youngest stepchild, C.B.F., was born to the 
veteran's legal spouse in August 1979.  A February 1996 
correspondence from the veteran indicated that this stepchild 
was in high school and living with his older sister.  A 
September 1998 Hearing Officer decision found that although 
it was not entirely clear whether half of the stepchild's 
support came from the veteran and his spouse, it was clear 
that a significant portion did and his being included as a 
dependent on the joint income tax return further brought the 
evidence on both sides into equipoise.  Reasonable doubt was 
resolved in the veteran's favor and C.B.F. was established as 
a dependent stepchild.  

However, D.F., Jr. and J.F. were not established as dependent 
stepchildren.  At the time of the February 1996 
correspondence from the veteran, D.F., Jr. was 22 years of 
age and a full time college student and J.F. was 20 years of 
age and employed full time as a licensed practical nurse 
(LPN), but wanted to return to school for a degree in 
nursing.  

In a January 1996 VA Form 21-4138, Statement in Support of 
Claim, the veteran indicated that he and his wife paid at 
least $300.00 a month for living expenses plus $3000.00 a 
year for tuition and books for D.F., Jr.  The veteran also 
indicated that a car loan of $3,391.80 was paid off for D.F., 
Jr.  Later submitted health insurance statements indicated 
that D.F., Jr. received dental treatment under his mother's 
insurance in October and November 1995.  

In April 1996 copies of the front of checks written by the 
veteran's spouse were submitted dating from January 1995 to 
January 1996.  One check was written to cash for D.F., Jr. 
and the veteran's youngest stepchild for the dentist in the 
amount of $200.  Two checks were written to cash in the 
amounts of $200 and $475 and shown for the benefit of all 
three children.  One check was written to D.F., Jr. in the 
amount of $200 for all three children.  One check was written 
to J.F. in the amount of $450 for all three children.  Two 
checks were written to Firstier Bank in the amounts of 
$116.98 and $121.98 in the memorandum portion indicated for 
Chevy car.  A check not made out to anyone in the amount of 
$52.72 indicates that it was for the youngest son's jeans.  
Two checks were written to D.F., Jr. for the benefit of the 
youngest stepchild in the amounts of $100 each.  

A 1996 joint tax return submitted in March 1997 does not 
indicate that D.F., Jr. or J.F. were listed as dependents.

In a July 1997 VA Form 21-4138 the veteran indicated that his 
stepchildren moved out of his household in September 1994.  
At the time he stated that he was mad at his wife for some 
reason and in anger made a statement which he felt had misled 
the VA into thinking that his stepchildren moved in with 
their biological father.  He indicated that the three 
stepchildren moved into an apartment in Lubbock, Texas, and 
that he helped them financially.  

At his June 1998 RO hearing, the veteran testified that he 
and his spouse provided financial support to his 
stepchildren.  The veteran's spouse testified that the 
children also sought employment when not attending school.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim, and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, it is noted 
that the claimant was issued a statement of the case 
detailing the laws governing his claim and the reasons for 
the RO's denial.  He also was afforded a hearing at the RO 
where he presented testimony in support of his claim.  The RO 
made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

The veteran is seeking entitlement to additional dependency 
benefits for his stepchildren, D.F., Jr. and J.F.  A veteran 
shall be entitled to additional compensation for dependents.  
Eligible dependents include spouse, child or children, and 
parents.  38 U.S.C.A. § 1115 ; 38 C.F.R. § 3.4.

The regulations governing who is considered to be a child for 
VA purposes are found at 38 C.F.R. §§ 3.57.

§ 3.57 Child.

(a)  General.  (1) Except as provided in paragraphs (a)(2) 
and (3) of this section, the term child of the veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.

(b)  Stepchild.  The term means a legitimate or an 
illegitimate child of the veteran's spouse.  A child of a 
surviving spouse whose marriage to the veteran is deemed 
valid under the provisions of § 3.52, and who otherwise meets 
the requirements of this section is included.  In addition, 
38 C.F.R. § 3.210 requires that the stepchild be the child of 
the veteran's spouse who was a member of the veteran's 
household.  

VA operations manual M21-1, Part IV, Paragraph 12.17b 
interprets the regulations to mean that a stepchild who is 
not actually living with the veteran can still qualify as a 
stepchild if he or she is (was) receiving at least half of 
his or her support from the veteran.  A child is considered 
to be "in the veteran's household" for purposes of 
establishing stepchild status if he or she actually resides 
with the veteran or resides elsewhere but receives at least 
half of his or her support from the veteran.

Analysis

The evidence shows that D.F. Jr., and J.F., left the 
veteran's household in 1994 and in August 1994 the veteran 
requested that the stepchildren be removed as dependents from 
his compensation award as they no longer resided with the 
veteran and his wife.  In 1996 the veteran asked that the 
stepchildren be reinstated as dependents.  At this time D.F., 
Jr. and J.F. were not living in the veteran's household and 
D.F., Jr. was attending college and J.F. was working full 
time as a LPN.  Although the veteran submitted checks that 
his spouse had written to all three children amounting to 
$2016.68, 3 of the checks were solely for the benefit of the 
youngest stepchild and the other checks were to be divided 
for all three, while two were for a car payment and one was 
for dental payments for D.F., Jr. and the youngest child.  No 
other checks were provided showing that the veteran and his 
spouse provided continuing support at a level of at least 
half for D.F., Jr. and J.F.  There was no evidence submitted 
that D.F., Jr. or J.F. are listed as dependents for tax 
purposes.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim that his 
stepchildren, D.F., Jr. and J.F., be considered dependents 
for the purpose of receiving additional benefits.

The Board observes that D.F. Jr., and J.F are clearly the 
veteran's stepchildren, they do not reside in the veteran's 
household and there is no evidence that the veteran and his 
spouse provide at least half the support for these two 
children.  Therefore, they do not meet the basic eligibility 
requirements for an apportionment of the veteran's VA 
disability compensation benefits.  In reviewing a comparable 
factual scenario, the Court of Appeals for Veterans Claims 
has held that where the law and not the evidence is 
dispositive of a veteran's claim, the claim should be denied 
because of the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet App 426, 430 (1994).


ORDER

Recognition of the veteran's stepchildren, D.F., Jr. and 
J.F., as dependents for disability compensation purposes is 
denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

